Title: From Benjamin Franklin to [Elizabeth Hubbart?], [16 October? 1755]
From: Franklin, Benjamin
To: Hubbart, Elizabeth


[October 16?, 1755]
[Missing] Altar, to be an Anvill; the two Hearts, Yours and Katy’s. And when they are welded together and made one, let that same Cupid fly with it to Your very affectionate
B Franklin
PS Mrs. Franklin happens to see this Letter before I close it, and tells me I have not rightly interpreted the Seal. She agrees that the two Hearts on the Altar represent yours and Katy’s, but the Cupid represents her Husband, and the Heart in his Hand is hers, which he takes with him where ever he goes, leaving the others for some body else. We are not like to settle this Point between us, so you must determine it.
